UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1139



In re:   JOSE PEREZ MALDONADO,

                Petitioner.




                  On Petition for Writ of Mandamus.
             (1:12-cv-00357-WO-JLW; 1:09-cr-00125-WO-1)


Submitted:   June 16, 2015                  Decided:   June 18, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jose Perez Maldonado, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose    Perez   Maldonado      petitions   for   a   writ   of    mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2012) motion.           He seeks an order from this court

directing the district court to act.             Our review of the district

court’s docket reveals that the court denied Maldonado’s § 2255

motion   on   April    6,    2015.    Accordingly,     because    the   district

court has decided Maldonado’s case, we deny as moot the amended

mandamus petition.          We grant leave to proceed in forma pauperis.

We   dispense   with    oral    argument    because    the   facts     and   legal

contentions     are   adequately     presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                        2